Case 1:19-cv-06189-LDH-RML Document 28 Filed 12/02/20 Page 1 of 1 PageID #: 280




                                                                           JENNIFER A. GOLINVEAUX
                                                                                                    Partner
                                                                                            (415) 561-1506
                                                                                 JGolinveaux@winston.com




 December 2, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, a Delaware corporation, Primark Limited, a limited company in England
        and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

         Defendants respond briefly to Plaintiff’s proposed Confidentiality Order filed on
 November 30, 2020. (Dkt. No. 27). Plaintiff proposed substantive edits to two paragraphs in
 Defendants’ proposed Confidentiality Order, which was submitted to the Court at Dkt. No. 26.
 Defendants do not object to Plaintiff’s proposed edits to Paragraph (g). Plaintiff’s proposed
 edits to Paragraph (d), however, are ambiguous, confusing, and inconsistent with Your Honor’s
 ruling during the November 24, 2020 telephonic hearing. Specifically, the highlighted portion
 of Paragraph (d) suggested by Plaintiff (“Subject to the provision for inhouse counsel to have
 access to documents designated “highly confidential” or “attorneys’ eyes only”) is confusing,
 appears to imply that house counsel would have access to material designated as “attorneys’
 eyes only”, and is unnecessary in light of Paragraph (g).
         Defendants attempted to resolve this issue with Plaintiff directly, but Plaintiff insisted
 on including the objectionable language in Paragraph (d). Accordingly, Defendants
 respectfully request that the Court adopt Defendants’ proposed Confidentiality Order (Dkt. No.
 26) and include Plaintiff’s substantive proposed edits to Paragraph (g) but not (d). For ease of
 reference, Defendants attach hereto an updated proposed Confidentiality Order with these edits.


                                              WINSTON & STRAWN LLP

                                              By: /s/ Jennifer A. Golinveaux
                                                   Jennifer A. Golinveaux

                                              Attorneys for Defendants
                                              PRIMARK US CORPORATION
                                              PRIMARK LIMITED
